Jackson, Chief Justice.
[Hammond brought suit against the county of Richmond, alleging that he was a convict in the county chain-gang ; that he was under the charge and custody of certain guards, who were servants employed and paid by the county, and whose duty it was to treat him with humanity and to protect him; that one of the guards cruelly beat him without cause; that he appealed for protection to another guard in charge, but failed to receive it. He insisted that the county was responsible both for the injury inflicted by one guard, and for the failure of the other to protect him.
On demurrer, the case was dismissed, and plaintiff ex-. cepted,J